FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           June 16, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 DELMART E.J.M. VREELAND, II,

       Plaintiff - Appellant,

 v.                                                          No. 20-1383
                                                 (D.C. No. 1:20-CV-00020-LTB-GPG)
 RICHARD RAEMISCH; MARY                                       (D. Colo.)
 CARLSON; CDOC DIRECTOR OF
 SOTMP; ROBIN GARRELTS;
 COLORADO SEX OFFENDER
 MANAGEMENT BOARD ALL
 MEMBERS; STATE OF COLORADO
 PAROLE BOARD ALL MEMBERS;
 AMICH & JENKS,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, KELLY, and McHUGH, Circuit Judges.**
                  _________________________________

      Plaintiff-Appellant Delmart Vreeland, an inmate at Arkansas Valley

Correctional Facility, appeals from the district court following the dismissal of his



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
claims brought under 42 U.S.C. § 1983. Relying on a magistrate judge’s

recommendation, the district court dismissed Mr. Vreeland’s claims for being

frivolous or for failing to state a claim for relief. See Vreeland v. Raemisch,

No. 20-cv-00020-LTB-GPG, 2020 WL 6193883 (D. Colo. Sept. 23, 2020); R. 141–61

(recommendation). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



                                      Background

      Mr. Vreeland filed a complaint in Colorado state court asserting thirteen

constitutional claims related to his parole eligibility, programs available for sex

offenders, and his experiences at the correctional facility. R. 13–34. The defendants

removed the case to federal court, id. at 8–11, and the assigned magistrate judge

ordered Mr. Vreeland to file an amended complaint that comports with the Fed. R.

Civ. P. 8, id. at 73–75. Mr. Vreeland filed an amended complaint asserting twelve

claims pursuant to 42 U.S.C. § 1983. Id. at 85–110.

      The district court referred the matter to a magistrate judge to screen under

28 U.S.C. § 1915A. The magistrate judge recommended that the case be dismissed

because the claims were frivolous. Id. at 141–161. The magistrate judge noted that

many of the claims were similar to claims rejected in Vreeland v. Raemisch,

No. 18-cv-02685-LTB-GPG, 2019 WL 8128734 (D. Colo. Mar. 15, 2019), aff’d, 777

F. App’x 281 (10th Cir. 2019). Based on two motions filed by Mr. Vreeland, the

magistrate judge agreed to give him until August 31, 2020 to file objections to the

report. R. 6. But on August 20, 2020, Mr. Vreeland filed a motion for an indefinite

                                            2
extension of time due to his inability to obtain typing paper. Aplee. Supp. App. 9–

10. Mr. Vreeland did not file any objections to the report on August 31. On

September 21, Mr. Vreeland filed another motion for a 45-day extension based on

having limited access to legal supplies and resources. Id. at 19–20. Finally, on

September 23, the district court denied Mr. Vreeland’s motions, adopted the

magistrate judge’s recommendation, and dismissed the complaint. Vreeland, 2020

WL 6193883, at *2.

        On appeal, Mr. Vreeland argues that (1) the district court abused its discretion

by denying his motions for extensions of time, and (2) the court erred by dismissing

his claims. We disagree and conclude that the complaint was properly dismissed.



                                       Discussion

   I.      Denial of Mr. Vreeland’s Motions for Time Extension

        Mr. Vreeland first argues that the district court erred by adopting the report

and recommendation without allowing him additional time to file objections. We

review the denial of Mr. Vreeland’s two motions for an extension of time for abuse

of discretion, Rachel v. Troutt, 820 F.3d 390, 394 (10th Cir. 2016), and find none.

        The basis for Mr. Vreeland’s August 20 and September 21 motions was his

inability to have access to legal supplies, particularly typing paper. But as the district

court noted, Mr. Vreeland had submitted type-written filings in numerous other cases

in August, including three new federal district court cases. Vreeland, 2020 WL

6193883, at *1. Mr. Vreeland chose to submit those filings despite having this case’s

                                             3
deadline extended by roughly three months. Mr. Vreeland now argues that he needed

to prioritize the other case filings because of statutes of limitation. Aplt. Br. at 23.

He did not, however, present that argument in his motion before the district court, so

we will not consider it here. See Strauss v. Angie’s List, Inc., 951 F.3d 1263, 1266

n.3 (10th Cir. 2020). Based on those circumstances, the district court did not abuse

its discretion when it denied Mr. Vreeland’s motions for an extension of time. Courts

simply do not grant unlimited time to respond.

   II.       Dismissal of Mr. Vreeland’s Amended Complaint

         Next, we turn to whether the district court erred in dismissing Mr. Vreeland’s

claims under 28 U.S.C. § 1915A for being frivolous or for failing to state a claim.

Defendants-Appellees argue that because Mr. Vreeland did not file objections (and

because the district court properly denied the time extension), Mr. Vreeland has

waived his right to appeal. Aplee. Br. at 17–20. Mr. Vreeland contends that

appellate review is appropriate in the “interests of justice.” Aplt. Br. at 21.

         This court has adopted a firm waiver rule stating that when a party fails to

object to a magistrate judge’s recommendation, the party waives appellate review.

Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008). The firm waiver rule

does not apply in two circumstances: (1) when a pro se litigant was not informed of

the deadline to object or “the consequences of failing to object,” and (2) when review

is in “the interests of justice.”1 Id. Our consideration of the “interests of justice”


         1
       The first exception does not apply because the magistrate judge informed Mr.
Vreeland of the 14-day deadline to file objections. See R. 141 n.2.
                                             4
exception “is similar to reviewing for plain error,” which requires Mr. Vreeland to

show “(1) error, (2) that is plain, which (3) affects substantial rights, and which

(4) seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. at 1238 (citations omitted).

       Having reviewed Mr. Vreeland’s complaint, we agree with the magistrate

judge’s careful assessment of the claims and his ultimate recommendation to dismiss

the case. Mr. Vreeland has therefore failed to show error, let alone plain error.

       The bulk of Mr. Vreeland’s claims assert due process and Eighth Amendment

violations based on his inability to be paroled or transferred to a lower level facility.

For Mr. Vreeland to have a protected liberty interest in early release or parole, he

would need a “legitimate claim of entitlement to it.” Straley v. Utah Bd. of Pardons,

582 F.3d 1208, 1212–13 (10th Cir. 2009); see Swarthout v. Cooke, 562 U.S. 216, 220

(2011) (per curiam). But he cannot claim entitlement to parole in Colorado because

the decision to grant parole to Mr. Vreeland is left to the parole board’s discretion.

See Vensor v. People, 151 P.3d 1274, 1276 (Colo. 2007). As a result, Mr. Vreeland’s

due process claims necessarily fail.

       As for his Eighth Amendment claims, simply being denied parole and

remaining in custody does not amount to cruel or unusual punishment. To succeed

on these claims, Mr. Vreeland must show that (1) he has suffered a serious injury and

(2) the defendants had the requisite state of mind. See Grissom v. Roberts, 902 F.3d

1162, 1174 (10th Cir. 2018). But on the whole, Mr. Vreeland does not argue that he

is experiencing inhumane conditions, nor does he address the elements of a deliberate

                                             5
indifference claim. Instead, he has focused on his continued confinement as the basis

for his claims. To the extent he argues that the prison is overcrowded, his allegations

do not amount to the deprivation of “the minimal civilized measure of life’s

necessities.” Barney v. Pulsipher, 143 F.3d 1299, 1310 (10th Cir. 1998) (citations

omitted); see Savage v. Fallin, 663 F. App’x 588, 592 (10th Cir. 2016) (unpublished).

The district court properly dismissed Mr. Vreeland’s Eighth Amendment claims.

      The remainder of Mr. Vreeland’s claims are equally meritless. At times, his

complaint seems to attack the validity of his sentence, but a § 1983 action is not the

correct vehicle and the claims are subject to dismissal. See Wilkinson v. Dotson, 544

U.S. 74, 81–82 (2005). His equal protection claims fail to identify a similarly

situated person — a necessary element for a claim — but instead compare his

treatment to that of non-sex offenders and non-citizens. See Carney v. Okla. Dep’t of

Pub. Safety, 875 F.3d 1347, 1353 (10th Cir. 2017). Finally, Mr. Vreeland’s claims

regarding the requirements for participating in the sex offender treatment program

are frivolous. We have previously approved of the requirement that a sex offender

admit that he or she committed a sex offense before accessing treatment. See

Wirsching v. Colorado, 360 F.3d 1191, 1202–04 (10th Cir. 2004).

      The underlying dismissal counts as a strike, as does his prior similar action.

See Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1727 (2020); Coleman v. Tollefson,

575 U.S. 532, 537 (2015). This appeal should also count as a strike.




                                           6
AFFIRMED. We DENY the motion to proceed IFP on appeal.


                               Entered for the Court


                               Paul J. Kelly, Jr.
                               Circuit Judge




                              7